DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The objections to claims 1 and 13 have been withdrawn in light of the Applicants’ amendments.  
Claims 1, 6, 8, 9, 10, 13, 14, 19, 21, 22, and 23 have been amended.  Thus, claims 1-23 are presented for examination.

Claim Objections
Claim 1 is objected to due to a spelling error.  The first line of the claim starts with “IA” and it is believed it should start with “A”.  Appropriate corrections are kindly requested.

Allowable Subject Matter
Claims 8, 9, 10, 12, 21, 22, 23, and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The most similar art of record, Gallegos et al. [U.S. Patent Publication 2016/0366557], discloses a device held by a host used for determining if a nearby person is reducing the distance between him/her and the host using the radar function to find users to determine if the users are nearby (paragraph 0071), a user being within an approved area of 10 feet to 20 feet (paragraph 0063) where the location of the host in relation to the nearby devices can be obtained via GPS or Wi-Fi data (paragraphs 0035), a warning instruction provided to a wearable device causing the wearable device to generate a haptic feedback in response to a user being outside of an approved area (paragraph 0080 and figure 5A, item 508), and a graphical user interface being used to generate graphics relating to the general location of tracked people where the graphics are texts alerts conveyed to the host user (paragraph 0084 and figure 5B, item 516).  However, no art of record discloses the generation of a second alarm if the second distance determined by the first social distancing device is greater than a second minimum social distance wherein the second alarm is different than the first alarm and the second minimum social distance is different than the first minimum social distance, the generation of a second alarm if the second distance determined by the first social distancing device is greater than a second minimum social distance wherein the second alarm is different than the first alarm and the second minimum social distance is different than the first minimum social distance, and wherein the second alarm is a second sound and/or a second verbal warning, wherein the second sound is different than the first sound and the second verbal warning is different than the first verbal warning, the generation of a second alarm if the second distance determined by the first social distancing device is greater than a second minimum social distance, wherein the second alarm is different than the first alarm and the second minimum social distance is different than the first minimum social distance wherein the second alarm is a second vibration, wherein the second vibration is different than the first vibration, the second alarm is a second light flickering wherein the second light flickering is different than the first light flickering, nor an equation determining a first distance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gallegos et al. [U.S. Patent Publication 2016/0366557]

With regard to claim 1, Gallegos et al. meets the limitations of:
a social distancing system comprising a first social distancing device and a second social distancing device [a device held by a host used for determining if a nearby person is reducing the distance between him/her and the host using the radar function to find users to determine if the users are nearby (paragraph 0071)]
the first social distancing device comprises one or more processors and/or one or more Application Specific Integrated Circuits (ASICs) that are capable of determining a first distance from the first social distancing device to the second social distancing device using a first wireless signal [a user being within an approved area of 10 feet to 20 feet (paragraph 0063) where the location of the host in relation to the nearby devices can be obtained via GPS or Wi-Fi data (paragraphs 0035)]
the first social distancing device is further capable of generating a first alarm if the first distance determined by the first social distancing device is less than a first minimum social distance [the display of users within an approved area (figure 4 and figure 5A, item 502 as well as paragraphs 0071, 0077, 0078, and 0080)]

With regard to claim 14, please refer to the rejection for claim 1 as the citations meet the limitations of the present claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2-5, 7, 11, 13, 15-18, 20, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Gallegos et al. [U.S. Patent Publication 2016/0366557].

With regard to claim 2, although Gallegos et al. fails to expressly disclose the first minimum social distance being 6 ft or 2 meters, Gallegos et al. teaches of a user being within an approved area of 10 feet to 20 feet (paragraph 0063).  However, " the first minimum social distance is 6 ft or 2 meters” fails to yield unexpected results as it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Gallegos et al. to include "the first minimum social distance is 6 ft or 2 meters” because such modification would have been considered a mere design consideration which fails to patentably distinguish over Gallegos et al.

With regard to claim 3, Gallegos et al. meets the limitation of:
the first alarm is a first sound and/or a first verbal warning [a graphical user interface being used to generate graphics relating to the general location of tracked people where the graphics are texts alerts conveyed to the host user (paragraph 0084 and figure 5B, item 516)]

With regard to claim 4, Gallegos et al. meets the limitation of:
the first alarm is a first vibration of the first social distancing device [a warning instruction being provided causing a device to generate a haptic feedback in response to a user being outside of an approved area (paragraph 0080 and figure 5A, item 508)]

With regard to claim 5, Gallegos et al. meets the limitation of:
the first alarm is a first light flickering [a light being activated to provide a visual alert to a host user of a detected user (paragraph 0043)]

With regard to claim 7, Gallegos et al. meets the limitation of:
a third social distancing device wherein the one or more processors and/or one or more ASICs are further capable of determining the no alarm is to be generated when the first social distancing device is at any distance from the third social distancing device [a user being within an approved area (paragraph 0080) where a graphical user interface being used to generate graphics relating to the general location of tracked people (paragraph 0084 and figure 5B, item 516) where a warning instruction is provided causing a device to generate a haptic feedback in response to a user being outside of an approved area (paragraph 0080 and figure 5A, item 508) thereby denoting no alert is provided when the tracked person is within range]

With regard to claim 11, Gallegos et al. meets the limitation of:
the first distance is capable of being determined using a Received Signal Strength Indication (RSSI) of a Bluetooth Low Energy signal [a social distancing detection system using the signal strength of a received Bluetooth signal from a nearby device to determine how close a user is to a host user (paragraphs 0025)]

With regard to claim 13, Gallegos et al meets the limitation of:
the first and second social distancing devices are mobile phones and/or watches and/or belt clips and/or badges [a mobile tether being worn by a user that aids in the tracking of the person(s) (paragraph 0024 and figure 2A, item 120)]

With regard to claim 15, please refer to the rejection for claim 2 as the citations meet the limitations of the present claim.

	With regard to claim 16, please refer to the rejection for claim 3 as the citations meet the limitations of the present claim.

	With regard to claim 17, please refer to the rejection for claim 4 as the citations meet the limitations of the present claim.

With regard to claim 18, please refer to the rejection for claim 5 as the citations meet the limitations of the present claim.

With regard to claim 20, please refer to the rejection for claim 7 as the citations meet the limitations of the present claim.

With regard to claim 24, please refer to the rejection for claim 11 as the citations meet the limitations of the present claim.

Response to Arguments
Applicant's arguments filed on February 24, 2022 have been fully considered but they are not persuasive. 
On page 7, the Applicants state “…Applicant respectfully submits Gallegos at least does not teach the features recited in claim 1 as amended. As such, Gallegos cannot anticipate claim 1 and withdrawal of the rejection is respectfully requested.”  The examiner respectfully disagrees.
Gallegos et al. teaches the display of users within an approved area (figure 4 and figure 5A, item 502 as well as paragraphs 0071, 0077, 0078, and 0080).  This citation meets the amendment as the display acts as a visual alert and indication of monitored users within a certain area which is less than the maximum allowable range which is permitted by the system (paragraph 0080 and figure 5A, item 508).  For this reason, the rejection stands.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMESHANAND MAHASE whose telephone number is (571) 270-7223.  The examiner can normally be reached on Monday- Friday 8:00AM - 5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAMESHANAND MAHASE/Examiner, Art Unit 2689                                     

/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689